Dismissed and Memorandum Opinion filed September 16, 2004








Dismissed and Memorandum Opinion filed September 16,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00737-CR
____________
 
ELROY JOSEPH WRIGHT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
2nd & 25th District Court
Colorado County,
Texas
Trial Court Cause No. CR04-80
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of theft.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on July
9, 2004, to confinement for two years in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  Additionally, the trial court found that
appellant had waived the right of appeal. 
The trial court=s certification is included in the record on appeal.  See Tex.
R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 16, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App.
P. 47.2(b).